Title: To George Washington from Charles Carter of Ludlow, 15 September 1793
From: Carter, Charles (of Ludlow)
To: Washington, George


          
            My Dr Sr
            Fredbg [Va.] Septr 15th 1793
          
          Nothing but a very particular, and critical circumstance, shoud imbolden me to address
            you on a private affair. but tis of such a tender nature to a Parent, that Im certain of
            your Pardon. I have two Sons, in Philadelphia, in a most critical situation exposed to
            the raging Fever, that by accts sweeps, all before it. during the month of August I made
            them a remittance, of 150 Dollars. this accepted Bill was put into the hands of a
            Gentleman to receive the money, but by a letter from my Son Charles of the 1st of this
            month, he had not, nor did not expect, to get the money. Chs is a
            Pupil of Doctr Hutchisons, who is carried off by this malignant Fever & must be in
            great danger, as he has constantly attendd the Doctor. I coud remit another Bill, but
            all negotiations, are now stopd, during I hope but a short period. Youl add to the many
            favors already conferrd, if youl direct 100 Dollars to be paid to Walker Randolph
            Carter, at Mr Hunters the Coachmakers, or to Charles Landon Carter living, at the late
            Doctor James Hutchison. this is the only method I can
            devise, for their relief. as soon as business returns into its regular channel the money
            shall certainly replaced. after wishing you health & Happiness give me leave to
            assure you I am Yr Affectionate Friend & very Humble Servant
          
            Chs Carter
          
        